Citation Nr: 1748163	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder manifested by sores.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1981 to March 1982 and in the U.S. Air Force from November 1984 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This case has been transferred and is now in the jurisdiction of the RO in Montgomery, Alabama.

This matter was previously before the Board in October 2016 and was remanded for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed skin disorder was not incurred in or caused by his time in active duty service.

2.  The Veteran's currently diagnosed lumbar back disorder was not incurred in or caused by his time in active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a skin condition manifested by sores are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for the establishment of service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cer. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In ascertaining the competency of lay evidence, the Courts have generally held that while a layperson is competent to testify to his symptoms, a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Skin Condition

Facts

The Veteran's service treatment records (STRs) are mostly free of mention of any skin condition.  In his April 1984 enlistment physical, the Veteran did not indicate he had any skin problems.  In an April 1984 examination, the Veteran reported he was in good health and had no medical problems.  In a January 1986 physical, the Veteran stated he had no skin problems.  The Veteran was seen in November 1987 for a cyst on his left cheek that appeared to be infected.  There is no further mention of any skin problems and the cyst appeared to have resolved.  In April 1988, the Veteran was cleared for separation with no notation in his medical record of any other skin conditions.

In September 2009, a friend and co-worker of the Veteran, Mr. C., submitted a statement.  Mr. C., who had worked with the Veteran on the flight line, stated the Veteran appeared to have had an allergic reaction to certain chemicals after washing aircraft and would break out in bumps and blisters.

The Veteran was afforded a skin examination in March 2016.  The examiner reviewed the Veteran's file and noted the Veteran had been diagnosed with neurodermatitis in 2009.  The examiner noted that during military service, the Veteran was treated for an infected cyst of his cheek, which resolved.  The examiner noted there were no recurrent cysts or sores.  The Veteran also reported he had a rash during military service due to the solution used to wash airplanes.  The examiner stated the Veteran's STRs showed no rash and the Veteran did not have an ongoing recurrent cystic skin disorder.  The examiner reported that the current examination did not show any recurrent cysts.  The examiner opined that neurodermatitis is a condition that is caused by recurrent physical trauma to an area caused by habit of scratching which results in thickened skin, not cysts or sores.  The examiner stated that the findings on the current examination were those of neurodermatitis and no cysts or sores were currently present.  The examiner opined that a single cyst years ago did not lead to or cause neurodermatitis many years later.  

The examiner submitted an addendum opinion in December 2016 and opined that the Veteran's skin condition was less likely than not incurred in or caused by his time in service.  The examiner stated the Veteran's STRs did not show a skin condition with sores.  The Veteran's diagnosis of neurodermatitis was established in 2009, which was more than twenty years after military service.  The examiner opined there is no chronic skin condition with neurodermatitis which occurs more than twenty years after exposure.

Analysis

The Veteran was diagnosed with neurodermatitis in 2009.  The Board recognizes the statements made by the Veteran and his friends that the Veteran was exposed to chemicals while in service and concedes that the Veteran was exposed to certain chemicals in service while cleaning aircraft.  The Board also concedes that the Veteran was seen for a cyst while in service.  The next question is whether there is a causal connection between his current skin condition and his in-service skin condition.  

The March 2016 examiner noted the Veteran's cyst while in service, but stated that the condition had been resolved.  The examiner opined that a single cyst years ago did not lead to or cause neurodermatitis many years later.  

In December 2016, the examiner was asked again whether the Veteran's current skin condition was incurred in or caused during service, to include exposure to chemical cleaning agents.  In response to this question, the examiner opined that the Veteran's skin condition manifested more than twenty years after military service and that there is no chronic skin condition with neurodermatitis which occurs more than twenty years after exposure.  

The Board acknowledges the many statements submitted by the Veteran and his friends and acknowledges that the Veteran believes his skin condition was caused in service due to exposure to chemicals while washing aircraft.  However, while the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as a causal connection between his current skin condition and his skin condition in service.  Similarly, while the Veteran's friend is competent to report what he saw while in service, as a lay person, he is not competent to testify as to a causal connection between the Veteran's current skin condition and his condition while in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  The medical evidence of record, namely the March 2016 and December 2016 examinations, show that the Veteran's current skin condition was not caused by his exposure to chemicals while in service.  Because the preponderance of the evidence does not show a causal connection between the Veteran's current skin condition and his skin condition in service, the claim must be denied. 

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


IV.  Lumbar Back Disorder

The Veteran's STRs are mostly free from complaints of back pain.  In April 1984, the Veteran indicated he did not have back problems and that he was in good health and had no medical problems.  In a January 1986 physical, the Veteran stated he had no back or skin problems.  In March 1986, the Veteran complained of lower back pain.  The Veteran stated his back had been hurting for over two hours.  The veteran denied any trauma.  The Veteran stated he bent over to pick up a TV Guide and felt a sharp pain in his back.  

The Veteran was diagnosed with fragments of cortical and cancellous bone, fragments of fibroligamentous tissue and skeletal muscle and cartilage, lumbar intervertebral disc fibrocartilage compatible with nucleus pulposus in October 1992.  The Veteran's medical records indicate the Veteran had back surgery in 1992 and 1993.  The Veteran's doctor noted the Veteran slipped on oil at work in August 1992 and had the onset of right sciatic pain at the time with minimal back pain.  An MRI showed evidence of a disc herniation on the right.  The Veteran was seen in August 1993 for back pain.  The examiner stated the Veteran was doing well with minimal back pain but did have some discomfort in his legs with prolonged standing.  The examiner stated the Veteran fell under the category of having a surgically treated disc lesion with residual symptoms.  The examiner noted the Veteran's August 1992 fall at work which was associated with the Veteran's minimal back pain.  

In October 2002, the Veteran's medical provider noted the Veteran had scar tissue from a prior discectomy and minimal diffuse disc bulge and mild facet degenerative disease that did not cause significant spinal or nerve root compression.  

In June 2003, the Veteran applied for Social Security Administration (SSA) benefits.  The Veteran stated he had chronic back pain due to a disc problem from ten years ago with two back surgeries.  The Veteran stated he was unable to stand or sit for long periods of time.  The Veteran stated his condition first started to bother him in August 1992.  The Veteran's doctor noted in September 2003 that the Veteran had not been able to work since October 2002.  The doctor noted the Veteran's surgeries in 1992 and 1993 and noted the Veteran reported he could not stand for more than one and a half hours, walk more than two hours, or sit more than thirty minutes.  The Veteran sought treatment for his back throughout 2003.

The Veteran's records show he continued to seek treatment for his back condition.  In July 2004, the Social Security Administration (SSA) determined that the Veteran's back was a disability for compensation purposes.  The Veteran sought medical treatment in September 2008, saying that his back pain on a scale of one to ten was at a seven.  In his August 2009 notice of disagreement, the Veteran stated he believed his back condition started while on active duty and was aggravated later after his discharge. 

In his September 2009 letter, the Veteran's friend, Mr. C., stated he remembered the Veteran severely hurting his back on the flight line but that the Veteran didn't go to the doctor because he didn't want to lose his flight status and pay.  Mr. C. stated he could tell the Veteran was having trouble with his back from then on.

In September 2009, another friend of the Veteran's, Mr. H. submitted a statement.  Mr. H. was not in the Veteran's squadron but was a close friend.  Mr. H. stated he knew the Veteran had a bad back injury while in service but kept it quiet so he would not lose his flight status
In an October 2009 examination, the examiner noted the Veteran's back was normal.

The Veteran was afforded an examination for his back in March 2016.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of degenerative arthritis of the lumbar spine.  The examiner acknowledged the Veteran was seen for acute lumbar spasms in 1986 while in service.  The Veteran reported this was the result of a heavy airplane tire falling on him and that since that time, his back had never been the same with periodic flares associated with an increase of low back pain.  The examiner noted the Veteran's buddy statements about this back injury, but also stated there was no documentation of treatment during the next two years of military service.  In 1992, the Veteran slipped on some oil at work, jarring his back and from that time forward, the Veteran had pain.  The examiner noted the Veteran could not stand more than ten minutes, was only able to walk twenty minutes, and was unable to lift heavy objects.  The March 2016 examiner opined that there was no documentation to support the Veteran's report that his low back pain in 1986 was ongoing until he required surgery in 1992.  The examiner stated that if the back pain was a significant as reported, there would have been some record of the pain or treatment.  

The examiner expanded on her March 2016 opinion in April 2016.  The examiner stated that during military service in 1986, the Veteran was treated for lumbar back issues.  The Veteran's STRs showed that the Veteran responded to therapy and there were no chronic low back symptoms or chronic diagnosis related to back pain noted in the Veteran's military records.  The Veteran later slipped at work and injured his back which resulted in the need for surgery and subsequent chronic low back pain.  The examiner stated the Veteran's records indicate that the Veteran's chronic low back pain had its onset with the work injury.  The examiner stated she could not explain the Veteran's differing account.

In December 2016, the examiner submitted an addendum opinion.  The examiner stated that the Veteran's STRs did not show subsequent chronic low back pain or any limitation or profile for recurrent low back pain.  The examiner stated the Veteran's low back injury in 1992 was the onset of the chronic low back problems.  The Veteran's recollection and report of the onset of these problems during military service was not supported by the records the examiner reviewed.

Analysis

The Veteran was diagnosed with degenerative arthritis of the lumbar spine in 1992.  The Veteran's STRs show that the Veteran was seen in service for an acute back strain.  The next questions are whether there was an in-service incurrence of the Veteran's back condition and whether there is a nexus between the Veterans' in service back injury and his current back condition.  The Veteran has also asserted that his 1992 fall at work aggravated his previous in-service lumbar spine condition.

The Veteran's medical records indicate he was seen for an acute back injury while in service.  The Veteran has stated that a tire fell on him in service and that his back never felt the same after that injury.  The Veteran's friends also stated that the Veteran hurt his back while in service and explained that he did not seek treatment for it because he was afraid of losing his flight status.  Based on the above, the Board concedes that the Veteran suffered a back injury while in service.

The remaining question is whether there is a nexus between the Veteran's in-service back condition and his current lumbar back condition.  The March 2016 examiner opined that the Veteran's current back condition was less likely than not incurred in or caused by the Veteran's time in service.  The March 2016 examiner stated that the back injury documented in service resolved itself and there was no other documentation of treatment for a back injury.  The March 2016 examiner also stated that there was no supporting documentation of a low back injury after the Veteran's separation from service until after the Veteran slipped at work and required surgery.  Additionally, the March 2016 examiner opined that if the Veteran's back injury was as significant as reported, the examiner would have expected to see some record of treatment or pain.  

In April 2016, the examiner stated that the Veteran's records showed that the Veteran was not shown to suffer a chronic back injury in his STRs.  The examiner in both the April 2016 and December 2016 noted the Veteran's and his friends' accounts of his back injury in service, but opined that the medical evidence did not support those accounts.  In December 2016, the examiner opined that the Veteran's back injury had its onset with the Veteran's 1992 slip at work, not his in service back injury and stated the Veteran's recollection and report of the onset of his back problems in service were not supported by the records.

The Board acknowledges the many statements submitted by the Veteran and his friends, including his statement that he believes his 1992 fall aggravated a previously existing in-service back injury.  However, while the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as nexus between his acute in service back injury and his current back injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also acknowledges that the Veteran stated he did not seek treatment for his back while in service due to his fear of losing his flight status.  However, there are no medical records after his separation showing that he sought treatment for his back after his separation from service prior to his slip and fall at work in 1992.  Additionally, the examiner in March, April, and December 2016 opined the Veteran's current back condition was not caused by or incurred in service and that the Veteran's current back condition was related to his fall in 1992.  Because the medical evidence does not show that the Veteran's in service back injury is related to his current back condition, service connection must be denied.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Entitlement to service connection for a skin disorder manifested by sores is denied.

Entitlement to service connection for a lumbar spine disorder is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


